Exhibit 1.1 1,304,347 Shares* Guaranty Federal Bancshares, Inc. Common Stock UNDERWRITING AGREEMENT St. Petersburg, Florida March 4, 2014 Raymond James & Associates, Inc. 880 Carillon Parkway St. Petersburg, Florida 33716 Ladies and Gentlemen: Guaranty Federal Bancshares, Inc., a Delaware corporation (the “Company”), proposes, subject to the terms and conditions stated herein, to sell to Raymond James & Associates, Inc. (the “Underwriter”), an aggregate of 1,304,347 shares of its Common Stock, par value $0.10 per share (the “Common Stock”). The aggregate of 1,304,347 shares to be purchased from the Company are called the “Firm Shares.” In addition, the Company has agreed to sell to the Underwriter, upon the terms and conditions stated herein, up to an additional 195,652 shares of Common Stock (the “Additional Shares”) to cover over-allotments by the Underwriter, if any. The Firm Shares and the Additional Shares are collectively referred to in this Agreement as the “Shares.” *shares subject to Underwriter's over-allotment option. The Company wishes to confirm as follows its agreement with the Underwriter, in connection with the several purchases of the Shares from the Company. 1.
